Citation Nr: 1502935	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for gout.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 1964 and from May 1968 to August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.  In November 2013, the Board remanded this matter for additional medical inquiry.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's November 2013 remand, the Veteran underwent VA compensation examination in December 2013 into his claim to service connection for hypertension.  In January 2014, the AOJ issued a supplemental statement of the case (SSOC).  Subsequent to the SSOC, the Veteran submitted a medical nexus opinion supporting his claim from his private treating physician.  In January and February 2014 statements, the Veteran requested that the new nexus opinion be considered by the AOJ in another readjudication of his claim.  A new SSOC should be issued therefore.  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

With regard to the service connection claims for gout and psychiatric disorders:  In December 2014, the Veteran filed a notice of disagreement (NOD) against an April 2014 rating decision that denied these claims.  A SOC should be issued in response. 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim on appeal regarding hypertension in light of all of the evidence of record to include the medical nexus opinion submitted by the Veteran in January and February 2014.  If the issue remains denied, the Veteran and his representative should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

2.  Issue a SOC regarding the claims for service connection for gout and psychiatric disorders based on the Veteran's December 2014 NOD.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on these claims and be given an opportunity to respond. 

3.  Only if the Veteran responds by submitting a timely substantive appeal, return the issues regarding service connection for gout and psychiatric disorders to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




